Citation Nr: 0334524	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  00-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from September 1962 to 
October 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to service connection for peripheral neuropathy, including as 
a result of exposure to herbicide agents while serving in the 
Republic of Vietnam.  In August 2000, the Board remanded the 
appeal to provide the veteran with a requested hearing.  In 
May 2001, the veteran and his wife testified at a video 
hearing before the undersigned.   In July 2001, the Board 
remanded the appeal to, among other things, provide the 
veteran with notice of the recently enacted Veterans Claims 
Assistance Act of 2000.  In June 2003, the veteran once again 
testified at a video hearing before the undersigned.

In addition to the issue cited on the cover page of this 
decision the veteran, in a May 2001 statement in support of 
claim, raised the issues of entitlement to service connection 
for knee and lung disabilities.  These issues have not been 
developed for appellate review and are not intertwined with 
the issue on appeal.  Accordingly, they are again referred to 
the RO for appropriate action.


REMAND

At the onset, he Board notes that the appeal was remanded in 
July 2001, in part, to obtain a medical opinion as to whether 
the veteran had peripheral neuropathy and "whether it is as 
least as likely as not that peripheral neuropathy is related 
to [the veteran's] service."  

Unfortunately, while the veteran was provided a VA 
examination in June 2002 in which he was diagnosed with 
sensorimotor polyneuropathy, the requested opinion as to the 
etiology of this disorder was not provided by the examiner.  
Instead, the examiner opined that "[t]he possibility of a 
toxic neuropathy cannot be excluded.  A more definitive 
diagnosis cannot be made from available data."  In Stegall 
v. West, 11 Vet. App. 268 (1998), however, the United States 
Court of Appeals for Veterans Claims held that where the 
remand orders of the Board are not satisfied, the Board 
itself errs in failing to ensure compliance.  Hence, further 
development is required.

Next, the Board notes that during the pendency of the appeal 
the laws and regulations pertaining to herbicide exposure 
were revised.  This liberalizing law is applicable to this 
claim and provides, in essence, that all veterans who served 
in the Republic of Vietnam during the Vietnam Era will be 
presumed to have been exposed to herbicide agents even when 
not diagnosed with one of the presumptive diseases listed at 
38 C.F.R. § 3.309(e) (2003).  See 38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307 (2003).  

Accordingly, given the June 2002 VA examiner's failure to 
fully comply with the development requested by the Board in 
its July 2001 remand and given the change in law governing 
entitlement to service connection for diseases based on 
herbicide exposure, yet another remand is required to provide 
the veteran with notice of the change in law as well as to 
obtain a VA examination that takes into account the change in 
law and provides an answer to the Board's question as to the 
origins or etiology of any current neuropathy.  Stegall.  

In addition, the Board notes that a review of the record on 
appeal shows the veteran reported he received treatment from 
the following healthcare providers:  Charleston Naval 
Hospital; Charleston VA medical center; Professor Edward L. 
Hogan, M.D., with the Medical University of South Carolina; 
and Carolina Neurological Clinic.  A review of the record on 
appeal shows extensive treatment records from the Charleston 
VA medical center.  However, as to the other medical records, 
the record on appeal only shows individual letters from Dr. 
Ralph Piening of the Charleston Naval Hospital, Dr. Hogan of 
the Medical University of South Carolina, Dr. Susan M. Brown 
of the Charleston VA medical center, and a single November 
1999 treatment record from Dr. Hogan.  Therefore, on remand, 
the RO needs to obtain and associate with the claims file all 
of the veteran's treatment records from these providers.  
38 U.S.C.A. § 5103A(b).

Lastly, the record reflects that in a December 2001 letter 
and August 2002 supplemental statement of the case, the 
veteran was afforded notice of the Veterans Claims Assistance 
Act of 2000 (VCAA).  This included notice of what evidence 
was needed to substantiate his claim.  Unfortunately, the 
veteran was not provided notice of what specific portion of 
this evidence he was required to submit, or notice of what 
specific portion of this evidence VA would secure.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Further, 
the veteran was not informed that he had one year within 
which to respond with additional pertinent evidence or 
information.  

In September 2003, the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a "VCAA notice" letter was not filed with VA within 30 
days was invalid as contrary to the provisions of 38 U.S.C.A. 
§ 5103(a) (West 2002).  Accordingly, because the notice 
failed to inform the veteran that he had one year within 
which to respond with additional pertinent evidence or 
information, that notice was improper.  Accordingly, on 
remand, the veteran must be notified that he has one year 
within which to respond with additional pertinent evidence or 
information.

In light of the case law, which the Board is legally 
obligated to follow, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio and PVA, 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002), and any other 
applicable legal precedent.  Such 
notification includes, but is not limited 
to, sending a letter notifying the 
veteran of the specific evidence he must 
submit to substantiate the claim, and 
notifying him of the specific evidence VA 
will secure on his behalf.  Notify the 
appellant that he has one year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
letter to the veteran begins this one 
year period.  Inform the veteran that the 
RO will hold the case in abeyance until 
the one year period has elapsed, or until 
he waives in writing the remaining term.  
Inform him that submitting additional 
evidence is insufficient to waive the one 
year waiting period.  Further, regardless 
of whether the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, the veteran must 
waive in writing any remaining response 
time.  PVA.

2.  Request that the veteran identify any 
additional health care provider who he 
has not previously identified who has 
treated him since separation from service 
for peripheral neuropathy.  Previously 
identified providers need not be 
reidentified.  The RO should also inform 
the veteran that VA will make efforts to 
obtain relevant evidence that has not 
been previously secured, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if the appellant identifies the 
custodians thereof.  

Thereafter, the RO must attempt to obtain 
all records identified by the veteran 
that have not already been associated 
with the record on appeal, including all 
treatment records of his from the 
Charleston Naval Hospital, Charleston VA 
medical center, Professor Edward L. 
Hogan, M.D., of the Medical University of 
South Carolina, and the Carolina 
Neurological Clinic.  Duplicate records 
should not be added to the claims file.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

3.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should schedule the 
veteran for a VA neurological examination 
to determine the etiology of his 
neuropathy.  The examination should be 
conducted by a neurologist who has not 
previously examined the veteran.  The 
claims folder is to be made available to 
the examiner for review in conjunction 
with the examination.  Based on a review 
of the claims folder and the results of 
the examination, the examiner must 
address the following:

Is it is as least as likely as not, 
i.e., is there a 50/50 chance, that 
any currently diagnosed neuropathy, 
to include peripheral neuropathy and 
sensorimotor polyneuropathy, had its 
onset during the veteran's period of 
military service?  This includes 
whether the disorder was caused by 
any incident or event that occurred 
during military service including 
the appellant's presumed in-service 
exposure to a herbicide agent while 
serving in the Republic of Vietnam 
and/or his exposure to pesticides 
while cleaning airplanes while in 
military service.  If the peripheral 
neuropathy is found to be related to 
hypothyroidism the examiner must 
opine whether it is at least as 
likely as not that disease is 
related to service.  The examiner 
must carefully consider the 
veteran's in-service complaints.

If the veteran does not have the 
claimed disability, if there is no 
relationship to military service, or 
if there is no relationship to 
exposure to a herbicide agent while 
in military service, the examiner 
should expressly say so. 

Note:  In providing the requested 
etiological opinions, the examiner should 
take into account that, as a matter of 
law, the veteran is presumed to have been 
exposed to a herbicide agent while in 
military service.  

6.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If the 
benefit sought on appeal remains adverse 
to the veteran, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


